Citation Nr: 0834847	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-14 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to September 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which continued the 70 percent 
evaluation assigned for service-connected PTSD.  

In July 2007, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.

In September 2007, the Board remanded the claim for 
additional development.  All required development has been 
completed and the veteran's claim is properly before the 
Board at this time.

The Board notes that it also remanded the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability in 
September 2007.  Entitlement to a TDIU was subsequently 
established in a March 2008 rating decision.  As such, that 
issue is no longer before the Board.  

The veteran is service-connected for postoperative dislocated 
left shoulder with degenerative changes.  In his November 
2006 VA Form 9, the veteran reports that his service-
connected arm has gotten worse.  Review of the claims folder 
does not reveal that the RO has addressed this claim for 
increased rating.  As such, it is REFERRED to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's PTSD does not cause total social impairment.  




CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  The evidence in this 
case, however, does not support the assignment of staged 
ratings.  

Service connection for PTSD was granted with a 70 percent 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411, effective September 16, 1998.  See October 1999 rating 
decision.  The veteran filed a claim for increased rating 
that was received in August 2004.  He contends that he is 
entitled to a higher evaluation because his condition has 
worsened.  The veteran reports that he cannot work as a 
result of his PTSD as it affects his mood, his attitude, and 
his ability to work with others in the workplace.  He also 
indicates that his PTSD causes sleep disturbance and that he 
does not go out and socialize, instead spending his days 
watching television.  The veteran does go to church, but goes 
home immediately after service and does not socialize there.  
He indicated that he does not have any contact or relations 
with family, but did report that his daughter will call him 
every so often.  The veteran also reported that his 
medication causes him to go into a trance-like state.  See 
August 2004 VA Form 21-4138; November 2006 VA Form 9; July 
2007 transcript.  

The veteran's wife testified that his sleeping pattern has 
gotten worse and that his mood swings have made it more 
difficult to get along.  See July 2007 transcript.  

Pursuant to the General Rating Formula for Mental Disorders, 
only one rating in excess of 70 percent is available for 
PTSD, namely a 100 percent rating that requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and/or memory loss for names 
of close relatives, own occupation, or own name.  See 38 
C.F.R. § 4.130 (2007).  In short, the veteran must suffer 
from both total occupational and social impairment in order 
to warrant the assignment of a 100 percent rating.  See 
Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met); compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  When evaluating the level of disability 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation on the basis of social impairment.  38 C.F.R. § 
4.126(b).

The veteran underwent a VA compensation and pension (C&P) 
review examination for PTSD in October 2004, at which time 
his claims folder was available and reviewed.  The examiner 
reported that the information presented in the report was a 
compilation of data from the claims folder, the veteran's 
self-report, medical records, and psychometric testing.  The 
veteran reported that he had not been sleeping, that he had 
been going from place to place, and that he had been drinking 
and drugging.  He indicated that he had a long history of 
substance abuse, but that he had remained sober for almost 
four years after his last C&P examination in 1999.  The 
veteran reported that he had entered treatment with the 
Volunteers of America (VOA) 90 days prior and that he was 
living at a halfway house.  He denied being in a current 
romantic relationship and indicated that he did not have a 
social support system.  The veteran indicated that he had 
nine children from six relationships and that he was not 
close to any of them "unless he is in the right frame of 
mind."  He had not had contact with some of them in over a 
year.  

The veteran was currently in treatment with VOA and was 
attending 15 to 20 Alcohol and Narcotics Anonymous (AA and 
NA) meetings a week.  He had also met with a psychiatrist at 
the New Orleans VA Medical Center (VAMC) on one occasion and 
planned to follow up with him.  The veteran reported that he 
spent two to three days in jail in July for "trespassing in 
the projects."  He denied any other legal problems.  He 
indicated that he was not working and that he had not worked 
since his last C&P examination.  

Mental status examination revealed that the veteran was 
cooperative, alert, and oriented to time, place, person, and 
situation.  He was neatly groomed with good hygiene, his 
affect was average, his speech was normal with regard to 
production, volume, content and clarity, and no delusions or 
hallucinations were detected.  The veteran denied any current 
suicidal or homicidal ideation.  He reported two re-
experiencing symptoms, namely distressing dreams and 
psychological reactivity.  The veteran indicated that he had 
nightmares about combat approximately once every few months, 
but had not had one in the past 90 days.  The veteran also 
experienced psychological reactivity (sadness) to cues of his 
wartime experiences; however, he also had not had this 
experience in the last 90 days.  The veteran had also 
experienced avoidance symptoms, to include almost daily 
efforts to avoid cues to symbolize aspects of his combat 
experiences, anhedonia, emotional numbing, and feelings of 
detachment from others.  He also had arousal symptoms, to 
include irritability, an exaggerated startle response, and 
hypervigilance.  The veteran was unable to sleep more than 
hour hours but felt that this was due to sharing a room at 
the VOA rather than true insomnia.  In addition, he denied 
flashbacks, intrusive thoughts, physiological reactivity, a 
sense of foreshortened future, and inability to recall 
aspects of his traumatic experiences.  He had no problems 
concentrating.  The veteran denied having a depressed mood.  
He was anhedonic, but denied other symptoms of depression, 
including suicidal ideation.  

The veteran was administered the Beck Depression Inventory 
(BDI) and the PSTD Checklist - Military (PCL-M).  His score 
of 35 on the BDI was in the severe range.  On that test, the 
veteran reported significant problems with sadness, loss of 
pleasure, tearfulness, self-criticism, psychomotor agitation, 
worthlessness, sleep problems, concentration difficulties, 
and loss of libido.  This pattern of responding was not 
inconsistent with his self report during the interview.  His 
PCL-M score of 58 was just above the cutoff indicative of 
PTSD and was also consistent with his self reported symptoms 
during the interview.  

In addressing changes in psychopathology and functioning 
since the last examination, the examiner reported that the 
veteran was no longer depressed and had relapsed and 
recovered again from drug and alcohol dependence.  The 
veteran had also been sober and in a controlled environment 
for 90 days, which may have been responsible for the off-
setting of his PTSD re-experiencing symptoms, as he had not 
had any in the past 90 days.  The examiner indicated that it 
may be that when the veteran leaves the controlled setting, 
his re-experiencing symptoms will return.  Since he was no 
longer experiencing Criterion B symptoms (re-experiencing), 
he did not currently meet the full criteria for PTSD.  
However, he does have a full range of Criterion C (avoidance) 
and D (arousal) symptoms that were impairing his function.  

An Axis I diagnosis of anxiety disorder, not otherwise 
specified (NOS), was made and a Global Assessment of 
Functioning (GAF) score of 50 was assigned.  The examiner 
indicated that the veteran was given the diagnosis of anxiety 
disorder, NOS, to capture his subthreshold PTSD symptoms and 
the impairment that they caused to his current social and 
emotional functioning.  The veteran had no social support, 
was not currently in a relationship, had no friends, and was 
isolated from his family.  His PTSD was noted to keep him 
from trusting others and being able to form new relationships 
or maintain them, and his emotional numbing kept him from 
being able to feel the significant loss of these 
relationships.  Given that the veteran's depression had been 
offset and he was no longer using substances to cope with 
PTSD, his GAF score was based solely on the major impairment 
in social and family relationships stemming from his PTSD.  
As was stated in his last VA examination, the veteran's 
pervasive substance abuse is likely to have contributed to 
social impairment over the years, but it was not the primary 
etiological factor, as displayed by the veteran's continued 
social dysfunction when sober.  Thus, the primary etiology of 
at least his current social and emotion dysfunction is most 
likely the result of chronic PTSD symptoms.  

The veteran underwent another VA C&P review examination for 
PTSD in April 2005, at which time his claims folder was 
available and reviewed.  The examiner indicated that the 
report was accomplished with data collected from the claims 
folder, medical records, psychometric testing, and the 
clinical interview, and that the report would focus on the 
veteran's social, psychological and occupational functioning 
since October 2004.  

The veteran reported that lack of sleep and stress were the 
most bothersome things.  He indicated that he was living in a 
VOA halfway house for people who were recovering from 
substance abuse and that there were 12 people in the house, 
three of them in his room.  The veteran reported that a 
significant part of his trouble sleeping was due to people 
sleeping in his room, which made him uncomfortable because if 
anyone got up during the night, it woke him up.  The examiner 
indicated, however, that the veteran complained of problems 
sleeping before he went into the halfway house.  The veteran 
also complained that with 12 people living in the house, 
there is always a conflict and he noted that the house rules 
appeared to change frequently.  He noted that he had no 
trouble following the rules and was able to avoid getting 
into arguments or fights with other housemates because he 
isolated himself.  The veteran reported that he had been 
spending most of his time alone and stated that he had been 
clean and sober for almost ten months, which was the length 
of time he had spent at the halfway house.  

The veteran reported that he was proud of his sobriety and 
wanted to continue to stay clean and sober and be able to 
live on his own in his own home.  He indicated that he was 
not currently in a relationship and that he was not close to 
anyone in his life.  The veteran reported that he had a 
sponsor, with whom he spoke daily and considered a friend.  
He also indicated that he considered his substance abuse 
counselor his friend and that he was meeting this person on a 
weekly basis.  The veteran reported attending church on a 
weekly basis, but indicated that he had only been doing so 
since he entered the treatment program.  He denied ever being 
married, but reported that he had had relationships with 
several women and produced nine children, each from a 
different woman.  He rarely saw his children - one son was in 
jail and he had seen one daughter more recently.  The veteran 
complained that his children preferred to keep him at a 
distance and seemed suspicious of him.  

The veteran indicated that he had not worked since 1999 and 
stated that he had been unable to work because of physical 
problems due to an injury of his shoulder.  Though it was not 
clear how much his shoulder was interfering with work, the 
examiner indicated that it was likely that the veteran's 
substance abuse did contribute to his inability to hold a 
job.  The veteran reported that he was able to take care of 
his daily activities of living and that he spent most of his 
days in support groups consistent with his treatment program.  
He denied being a member of the PTSD treatment program.  

The veteran was awake, alert, and fully oriented.  His speech 
was somewhat diffluent but grammatical, though it was also 
described as mushy with poor annunciation.  The examiner 
indicated that at times, it was difficult to understand the 
content of speech.  The veteran was clean and neatly dressed.  
Affect was flat and showed little variability during the 
interview.  The veteran did not appear distressed or anxious 
during the interview, but mood was somewhat anhedonic.  The 
veteran denied being depressed but reported that he could be 
better and that he tried to count his blessings and feel 
grateful everyday.  He denied suicidal ideation and denied 
any attempts in the past to actively harm himself.  The 
veteran stated that he had hurt himself drinking and drugging 
through the years.  Thoughts were clear and linear and the 
veteran denied auditory and visual hallucinations and 
delusions.  Contact with reality was adequate.  

The examiner reported that the veteran met the criteria for a 
diagnosis of PTSD based on self-report and testing, which was 
consistent with his original examination for PTSD.  However, 
he reported only intrusive thoughts when he was reminded of 
events of the war and he actively avoided discussion about 
the Vietnam War and the current war.  He also indicated he 
avoided television news and newspaper articles about the war. 
The veteran reported having rare nightmares about events in 
Vietnam, which occurred every couple of months.  He noted a 
loss of interest in once pleasurable activities and 
detachment from others and several symptoms of increased 
arousal, to include difficulty staying asleep, chronic 
irritability, hypervigilance and an exaggerated startle 
response.  

The veteran also noted getting into fights when he was using 
substances and reported that he had been able to avoid 
fighting since he had been in the halfway house.  There was 
little evidence that his PTSD symptoms had increased in 
frequency or intensity since October 2004.  The examiner 
reported that it was likely that his PTSD symptoms 
contributed to his difficulty with interpersonal 
relationships and holding a job.  

The veteran denied feeling depressed, but reported during 
both the interview and testing that he lacked a sense of 
pleasure or motivation.  He reported poor concentration, 
indecisiveness, and chronic sleep problems, which combined 
with his responses on testing may indicate a chronic low 
level depression.  The examiner noted the veteran's long 
history of alcohol and cocaine use.  He had a series of 
periods of sobriety and lapses but had been clean and sober 
for about ten months, during which he served in a halfway 
house and attended a VOA substance abuse treatment program.  

The examiner indicated that the general test results were 
consistent with the veteran's self-reported symptoms.  
Responses on the BDI reflected a moderate level of depressive 
symptoms.  The veteran reported a slight decrease in symptoms 
compared to testing in October 2004.  He complained of 
feeling as if he was being punished, feelings of pessimism, 
disappointment in himself, difficulty concentrating, chronic 
irritability, and restlessness.  Responses on the PCL-M 
exceeded the cutoff for probable diagnosis of PTSD based on 
responses by combat veterans with PTSD.  The score was an 
increase over his score in October 2004.  It was possible 
that the veteran had elaborated on his symptoms to justify 
his claim or he may be, in fact, slightly more sensitive to 
discomfort caused by his anxiety symptoms.  

Axis I diagnoses of alcohol dependence in a controlled 
environment; cocaine dependence in a controlled environment; 
PTSD; and dysthymic disorder were made, and a GAF score of 50 
was assigned.  The VA examiner reported that the veteran was 
service-connected for PTSD consistent with his original exam, 
but contrary to his last exam, he met the criteria for a 
diagnosis of PTSD.  It is possible that he under-reported 
symptoms in October 2004 or he may be more sensitive to 
anxiety at the present.  There did not appear to be a 
substantial change in the frequency or intensity of anxiety 
related symptoms since last fall.  The veteran also reported 
several symptoms associated with depression.  He denied 
feeling depressed or sad, but endorsed symptoms on testing 
and in the clinical interviews that were consistent with 
chronic low level depression.  

The examiner also reported that it was more than likely that 
the veteran's abuse of substances contributed significantly 
to interpersonal and occupational problems over the years.  
It was reported that the veteran was not working and that he 
had not worked since 1999 because of his physical disability.  
In reading old reports, the examiner indicated that it was 
clear that the veteran was using substances and acting out 
behaviorally, leading up to legal problems even prior to 
joining the military.  It was as likely as not that his 
interpersonal difficulties and isolation from others was a 
combination of long-standing personality traits and the 
effects of PTSD and substance abuse.  His interpersonal 
difficulties were noted to persist when he is clean and 
sober.  The examiner noted that a current strength involved 
the veteran's participation in a substance abuse program and 
ten months of sobriety.  The examiner also noted that the GAF 
score assigned reflected the extent that Axis I disorders 
impair social, psychological, and occupational functioning.  
The score was consistent with his two previous examinations, 
but did not appear to be a significant change in functioning.  

The veteran underwent another VA review examination for PTSD 
in October 2007, at which time his claims folder was 
available and reviewed.  The examiner indicated that the 
report was a compilation of data based on the veteran's 
claims folder, clinical interview, psychometric testing, and 
available medical records, and would update his functioning 
and symptoms since his last examination in 2005.  

When queried about any changes that had occurred since the 
last exam, the veteran began by explaining his Hurricane 
Katrina experiences.  He reported that while waiting for 
evacuation buses to the convention center, he witnessed 
multiple atrocities and death.  He stated that he experienced 
severe flashbacks in which he was "right back in 'Nam."  
The veteran indicated that he experienced multiple flashbacks 
during the four to five days he spent in the convention 
center.  Upon eventual relocation to Arkansas, the veteran 
reported extreme distress at being placed at a barracks in 
the woods.  He experienced psychological and physiological 
reactivity to the sounds of the woods at night and was always 
"on guard and on edge."  The veteran stated that after 
Arkansas, he eventually moved to Baton Rouge, where he stated 
he experienced the reactivity of being in the woods again.  
He stated "it got too quiet, like when the crickets and 
toads stop making sounds, you know something is coming.  I 
eventually had to buy a gun."  The veteran eventually moved 
again and had resettled back in New Orleans for the last two 
months, but reported sustained hyperarousal.  

The veteran reported continued difficulty sleeping despite 
medication management.  He reported that he was able to fall 
asleep after taking the medication, but woke up about three 
hours later and was unable to fall back asleep.  He reported 
a total of four hours of sleep on average nightly and stated 
that he was trained that way, always to be on alert.  

The veteran reported that he got married in December 2006 to 
his new girlfriend of six months, stating "when you're this 
happy with someone, you are not gonna let it go."  He stated 
that he cared very much for his wife and had never felt this 
way about someone before.  This was the veteran's first 
marriage.  Despite his new relationship with his wife, the 
veteran indicated that he continued to remain isolative and 
had no friends, and that he avoided crowds for fear that 
"something might happen," so he is unable to participate in 
some events he would otherwise like to, such as attend 
football games.  The veteran reported that after he evacuated 
from Katrina in September 2005, he lived in four different 
places before eventually returning to New Orleans two months 
ago.  He stated that it was difficult for him to find family 
and he remained selectively isolated as it was hard to make 
acquaintances with others.  He indicated that within his 
relationship with women, and now with his wife, if arguments 
erupt, he will physically leave the relationship.  The 
veteran reported that he cannot tolerate yelling and fighting 
because "I don't know what I would do if I explode, so I 
leave."  He indicated that he already had left his wife for 
one week after an argument and stated that past relationships 
ended due to his behavior.  

The examiner reported that the veteran had an extensive 
chemical dependency history as dictated in previous exams and 
his medical record.  At his April 2005 examination, the 
veteran reported that he had ten months of sobriety from 
drugs and alcohol and involvement in a substance abuse 
program.  At the time of the examination, the veteran 
reported that he had continued to maintain sobriety from 
illicit drugs, but that he did begin to drink again in June 
2007, though he stated that he only has two to three beers a 
week when watching the game.  He denied abusing alcohol at 
that time.  The veteran was currently prescribed medication 
for sleep, which he reported produces no adverse side effects 
but provides very little benefit.  He indicated that the 
medication allows him to fall asleep but that he awakens a 
few hours later and then is unable to return to sleep.  The 
veteran also reported that he had continued to be unemployed 
since his last examination.  

The veteran was cooperative with the examiner, was alert and 
oriented to time, place, person and situation, and was neatly 
groomed with adequate hygiene.  His affect varied little 
throughout the interview, his speech was generally normal 
with regard to production, volume, content and clarity, and 
there were no delusions or hallucinations detected.  The 
veteran denied any current suicidal or homicidal intentions 
or plans but reported suicidal thoughts on occasion.  

The examiner reported that the veteran met the criteria for a 
diagnosis of PTSD.  He reported PTSD-related re-experiencing 
symptoms, including intrusive thoughts about his combat 
experiences "occasionally" and physiological reactivity 
when exposed to cues in the environment such as gun fire and 
war movies.  The veteran also reported that during the events 
of Hurricane Katrina, he experienced severe flashbacks that 
caused him great distress, but he denied any recent 
flashbacks.  The veteran noted three PTSD-related avoidant 
symptoms, including avoiding thoughts and conversations about 
Vietnam and avoiding war related television programs and 
movies.  He reported some restricted range of affect, stating 
that he doesn't show much emotion.  He also reported some 
mild detachment from others in that he prefers to spend his 
time with his new wife only.  The veteran expressed marked 
diminished interest in significant activities and denied 
traumatic forgetting.  

The veteran reported five PTSD-related hyperarousal symptoms, 
including insomnia.  He typically gets three to four hours of 
sleep each night and experiences early morning wakening on 
most days without ability to return to sleep.  He reported 
irritability more days than not and reported that he avoids 
confrontations because he knows it would lead to hurting 
others because "when I fight, I will kill you."  He 
reported significant hypervigilance, stating that he was 
"trained to be alert and to stay alive."  The veteran 
indicated that he sometimes jumps in response to sudden 
noises and occasionally will "hit the dirt."  He reported 
some mild difficulties with concentration, stating that he 
sometimes has difficulty focusing on conversations with his 
wife.  The examiner noted that the frequency and intensity of 
these symptoms was largely consistent with the veteran's 
reported PTSD symptoms in past examination reports.  

The veteran stated that he sometimes got depressed and 
experienced suicidal thoughts secondary to his PTSD.  He 
stated that he has to fight to keep it at bay but that his 
new wife brings him comfort.  He reported a loss of pleasure, 
feelings of guilt related to things he had done during 
Vietnam, frequent crying, low self esteem, worthlessness, 
loss of energy, difficulty sleeping, changes in appetite, and 
loss of interest in sex.  The veteran's symptoms had not gone 
into remission.  

The examiner reported that overall, the test results were 
consistent with self-reported symptoms during the clinical 
interview.  The veteran was administered the BDI-II and the 
PCL-M.  His score of 31 on the BDI indicated a moderate level 
of depressive symptoms; however, many of the symptoms 
endorsed overlap with PTSD, which likely contributed to the 
elevated score.  His score of 53 on the 
PCL-M exceeded the cut off for a probable diagnosis of PTSD.  

Axis I diagnoses of PTSD; recurrent major depressive disorder 
of moderate severity; and polysubstance dependence in full 
sustained remission were made and a GAF score of 50 was 
assigned.  The examiner summarized by saying that this is a 
Vietnam veteran who continued to meet the criteria for the 
diagnosis of PTSD.  The frequency and severity of his PTSD 
symptoms appear to be consistent with the last examination.  
However, during highly stressful events, such as Hurricane 
Katrina, the veteran's PTSD symptoms become more severe and 
cause marked distress.  The veteran's absence of a more 
severe symptom presentation since that time was likely due to 
his new relationship.  It is more likely than not that upon 
future stressful events, the veteran's chronic PTSD symptoms 
will worsen in acute situations and become more muted in 
subjectively joyous occasions.  

The examiner also indicated that the veteran had reported 
symptoms of depression, which were likely secondary to his 
PSD.  He is continuing to experience moderate to serious 
impairment in his social, psychological and occupational 
functioning as a result of his PTSD symptoms.  The veteran 
had been unable to work in his career as a truck driver 
because of the effects of psychiatric medications.  Although 
substance abuse had impaired his job performance in the past, 
it did not appear to currently play a role in the veteran's 
ability to work.  It was the examiner's opinion that the 
veteran's symptoms and impairment related to PTSD were 
sufficiently severe to prevent him from being able to 
maintain employment.  His symptoms were unlikely to 
completely remit, even with continued treatment.  The 
examiner further noted that the assigned GAF score of 50 was 
related to both the severity of the veteran's PTSD and 
secondary depressive symptoms, and the impact these symptoms 
have on multiple areas of his life.  

VA treatment records indicate that the veteran was attending 
after care mental health group sessions in 2004 and 2005.  
See records from New Orleans VAMC.  

The evidence of record does not support the assignment of a 
100 percent rating for PTSD.  The Board acknowledges that the 
veteran has consistently reported both a lack of friends and 
social support, and has also reported that he is mostly 
isolated from his family.  The Board also acknowledges that 
the veteran reported spending most of his time alone even 
when living in a halfway house with 12 other individuals.  
See October 2004 and April 2005 VA examination reports.  
Despite these reports, however, the veteran has been able to 
attend church on a regular basis, attended mental health 
aftercare group sessions in 2004 and 2005, and got married 
for the first time in December 2006.  And while the Board 
acknowledges that the veteran and his wife go home 
immediately after church rather than socializing, and further 
acknowledges the veteran's report that despite his new 
relationship with his wife, he continues to remain isolative, 
has no friends, and avoids crowds such that he is unable to 
participate in some events he would otherwise like to, the 
Board finds that the veteran does not have total social 
impairment, though he is totally impaired in the occupational 
sense.  See VA examination reports dated October 2004, April 
2005 and October 2007; March 2008 rating decision.  

The Board also notes that the veteran has consistently been 
assigned a GAF score of 50, which represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, D.C., American 
Psychiatric Association (1994) (DSM-IV).  Irrespective of the 
GAF score assigned, however, there is no evidence of symptoms 
such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  In 
light of the foregoing, the Board concludes that the evidence 
does not show that the veteran's PTSD produces both total 
social impairment and total occupational impairment, so as to 
support a schedular 100 percent evaluation.  

II.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

Prior to the issuance of the November 2004 rating decision 
that is the subject of this appeal, the veteran was advised 
of the evidence needed to substantiate a claim for increased 
rating and of his and VA's respective duties in obtaining 
evidence.  See September 2004 letter.  The veteran was 
provided with the General Rating Formula for Mental Disorders 
in the December 2005 statement of the case (SOC); in a 
September 2007 letter, the veteran was notified that 
disabilities are rated on the basis of diagnostic codes, was 
told of the need to present evidence to meet the rating 
criteria and to establish an effective date of an award, and 
was provided the general rating formula for mental disorders.  
The Board finds that the veteran has showed actual knowledge 
of the criteria for evaluating his PTSD, and his 
representative specifically argued that a higher rating was 
warranted under the relevant diagnostic criteria during the 
July 2007 hearing.  Accordingly, the duty to notify has been 
fulfilled.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's VA treatment records have been obtained and 
he was afforded several appropriate VA examinations in 
connection with his claim.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


